Title: To Thomas Jefferson from John Jay, 7 December 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 7th. Decemr. 1785

The last Letter I have had the Pleasure of receiving from you is dated the 14th. August last. My last to you is dated the 2d. Ult:  by Mr. Houdon who I hope has by this Time safely arrived. Nothing of importance has since occurred except the Arrival of Mr. Temple, respecting whom I enclose the Copy of an Act of Congress of 2d. Instant. With great Esteem & Regard I have the Honor to be &ca.,

John Jay


You will herewith receive a Packet of Newspapers.

